Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (02/18/2022) in which a (3) month Shortened Statutory Period for Response has been set.

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

3.	The Information Disclosure Statement (IDS) submitted on date (01/14/2022) is in compliance with the provisions of 37 CFR 1.97. 

        Acknowledgements

4.       The undersigned would like to thank Applicant’s representative Vinay Sathe (R. No. 55,595) for the cooperation expediting the case, for the new list of amendments provided and clearly stated remarks and observations.

4.1.	Upon new entry, claims (1 -4, 6 -7, 9 -12, and 15 -27) remain pending for examination in this application. Claims (5, 8, 13 and 14) were previously canceled. 

						    Interview

5.	Examiner provided this Interview (02/28/2022), in accordance with MPEP § 713.04 where the new incorporated amendments discussed.

5.1.	During interview, the claims status and a new set of potential amendments discussed. See Interview summary attached on record for details.

					Examiner’s amendments

6.	In view of the new amendments provided, and persuasive arguments presented (as discussed in the Interview above), a Notice of allowance appears below as following:

6.1.	Authorization for this Examiner’s amendments was given (verbally and via email) by Atty. Sathe during Interview dated on (02/28/2022). See Interview Summary for details. 

              Notice of Allowance

7.       The examiner undersigned considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -4, 6 -7, 9 -12, and 15 -27) appears as following;

7.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.2.	The final list of amended claims appears as following:

Claim 1.	(Previously Presented)	A video processing method, comprising:

	performing a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order;
            deriving, based on the motion candidate list, motion information which is used as a motion vector predictor; 
performing a conversion between the first video block and a bitstream of a video including the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream; and
updating the table based on motion information derived for the first video block,
wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video block,
wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list;
wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and 
wherein the first reference picture list is a current target reference picture list.

Claim 2.	(Previously Presented)	The method of claim 1, wherein the performing of the conversion includes encoding the first video block into the bitstream.

Claim 3.	(Previously Presented)	The method of claim 1, wherein the performing of the conversion includes decoding the first video block from the bitstream.

Claim 4.	(Original)	The method of claim 1, wherein the checking of the one or more motion candidates in the table is enabled when there is at least one motion candidate in the table.

Claim 5.         (Cancelled)	

Claim 6.         (Original)	The method of claim 1, wherein whether to update the motion candidate list using the one or more checked motion candidates is based on the checking result.

Claim 7.       (Original)	 The method of claim 1, wherein the updating the motion candidate list comprises: adding a motion vector associated with the checked motion candidate into the motion candidate list.  

Claim 8.         (Cancelled)	 

Claim 9.	(Original)	The method of claim 1, wherein the checking of the one or more motion candidates in the table is enabled, when the motion candidate list is not full, after checking a temporal block in a picture different from a picture comprising the first video block to derive a temporal motion vector prediction (TMVP) motion candidate.



Claim 11.	(Original)	The method of claim 1, wherein the checking of the one or more motion candidates in the table is enabled when i) there is no motion candidate from above neighboring blocks without scaling, and/or ii) when there is no motion candidate from left neighboring blocks without scaling.

Claim 12.	(Original)	The method of claim 1, wherein the performing of the conversion includes performing at least one of a symmetric motion vector difference (SMVD) process using some of the motion vector differences, or a symmetric motion vector (SMV) process using some of motion vectors. 

Claim 13-14.	(Cancelled)	 

Claim 15.       (Previously Presented)	The method of claim 1, wherein the motion candidate to be checked is a bi-predicted motion candidate.

Claim 16.	(Original)	The method of claim 1, wherein motion candidates with an identical reference picture in the table to a current reference picture are checked.

Claim 17.	(Original)	The method of claim 16, wherein motion candidates with a different reference picture from the current reference picture are further checked, wherein the checking of the motion candidates with the identical reference picture is performed prior to the checking of the motion candidates with the different reference picture.  

Claim 18.	(Original)	The method of claim 1, wherein the motion candidate list construction process comprises a pruning operation before updating the motion candidate list based on at least one checked motion candidate in the table.

Claim 19.	(Original)	The method of claim 18, wherein the pruning operation includes comparing a motion candidate to be checked to part or all of available motion candidates in the motion candidate list. 

Claim 20.	(Original)	The method of claim 18, wherein the pruning operation includes a number of operations, the number being a function of a number of spatial or temporal motion candidates. 

Claim 21.	(Original)	The method of claim 1, wherein the checking of the one or more motion candidates in the table is enabled before checking other motion candidates comprising at least one of: motion candidates derived from a spatial or temporal block, AMVP motion candidates, SMVD motion candidates, SMV motion candidates, or affine inter motion candidates.

Claim 22.	(Original)	The method of claim 1, wherein a motion candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, an intra mode information, an illumination compensation (IC) parameter, filter parameters used in a filtering process or motion vector difference value.

Claim 23.	(Previously Presented)	The method of claim 1, 
wherein an index of the motion candidate in the table corresponding to the motion information of the first video block has an index larger than other motion candidates in the table.

Claim 24.       (Original)	The method of claim 1, wherein the one or more motion candidates in the table is checked in an order of one or more indices of the one or more motion candidates. 

Claim 25.        (Previously Presented)	An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
	maintain one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 
	perform a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order;
            derive, based on the motion candidate list, motion information which is used as a motion vector predictor; 
perform a conversion between the first video block and a bitstream of a video including the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream; and
update the table based on motion information derived for the first video block,
wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video block,
wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list;
wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and
wherein the first reference picture list is a current target reference picture list.

Claim 26.        (Previously Presented)	A non-transitory computer-readable storage medium storing instructions that cause a processor to:
	maintain one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 
	perform a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order;
            derive, based on the motion candidate list, motion information which is used as a motion vector predictor; 
perform a conversion between the first video block and a bitstream of a video including the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream; and
update the table based on motion information derived for the first video block,

wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list;
wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and 
wherein the first reference picture list is a current target reference picture list.

Claim 27.       (Currently Amended)	 A method for storing a bitstream of a video, comprising:
	maintaining one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 
	performing a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order;
            deriving, based on the motion candidate list, motion information which is used as a motion vector predictor; 
generating the bitstream from the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream;
updating the table based on motion information derived for the first video block; 
and storing the bitstream in a non-transitory computer-readable recording medium,
wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video block,
wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list;
wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and 
wherein the first reference picture list is a current target reference picture list. 

                  REASONS FOR ALLOWANCE

8.       The following is the Examiners statement of reasons for allowance:

8.1.    The four (4) parallel running Independent claims on record (1, 25, 26 and 27), are drawn to a video data codec, employing a particular prediction algorithm technique, able to perform conversion between a first video block and a bitstream representation of a video including the first video block, using at least some of the set of motion candidates as a predictor to process motion information of the first video block, and wherein each table includes a set of motion candidates and each motion candidate is associated with corresponding motion information, such AMVP mode, symmetric motion vector difference (SMVD) coding, and where only partial of MVDs (such as only signaled MVD for one reference picture list and derived from another reference picture list). 



8.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

8.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

       					     Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, considered pertinent to applicant's disclosure:

9.1. Patent documentation:
US 10,021,414 B2		Seregin; et al.	H04N19/70; H04N19/55; H04N19/52; 
US 10,284,869 B2		Han; et al.		H04N19/55; H04N19/176; H04N19/433; 
US 10,560,718 B2		Lee; et al.		H04N19/56; H04N19/122; H04N19/51; 
US 11,134,244 B2		Zhang; Li et al.	H04N19/70; H04N19/139; H04N19/96; 
US 11,146,786 B2		Zhang; Li et al.	H04N19/70; H04N19/176; H04N19/52; 
US 11,245,892 B2		Zhang; Li et al.	H04N19/70; H04N19/176; H04N19/52; 

9.2. Non-Patent Literature (NPLs):
_ Enhanced AMVP Mechanism Based Adaptive Motion Search for Fast HEVC Coding; 2014.
_ Motion vector prediction methods considering prediction continuity in HEVC; 2016.
_ Hardware-friendly Advanced Motion Vector Predictor for hevc; 2018.
_ Library-USPTO search query; 2022.

         CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.